          Case 2:19-cv-05017-LKC Document 19 Filed 05/29/20 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HILDA L. ARCE, o/b/o L.A.,                         :              CIVIL ACTION
        Plaintiff                                  :
                                                   :
     v.                                                    :
                                                   :
ANDREW SAUL,                                       :
Commissioner of Social Security,                   :
    Defendant.                                     :              No. 19-5017

                                           ORDER

CARACAPPA, LINDA K., M.J.



           AND NOW, this 29​th​ day of May 2020, upon consideration of plaintiff’s request for

review and defendant’s response thereto, ​IT IS ORDERED​ that:


           1. Plaintiff’s Request for Review is ​DENIED​; and

           2. The Clerk of Court is directed to mark this case ​CLOSED​.




                                                   BY THE COURT:

                                                   /S LINDA K. CARACAPPA
                                                   LINDA K. CARACAPPA, M.J.
